 In the Matterof TEXTILEATHER CORPORATIONandFEDERAL LABORUNION No. 22008 (A. F. L.)CaseNo. R-2811.-Decided August07, 1941Jurisdiction:leather products manufacturing industry.Investigation and Certification of Representatives:existence of question: re-fusal to accord union recognition ; contract in effect for more than one yearand shortly to expire, no bar to; supplemental agreement providing for aclosed-shop entered into after filing of petition and after formal notice ofthe claim of a rival organization, no bar to; eligibility to be determined bya pay roll preceding execution of supplemental agreement providing for aclosed shop ; election necessary.Unit Appropriate for CollectiveBargaining:all employees, excluding execu-tives,managers, superintendents, foremen, office employees, timekeepers, costclerks, and laboratory technicians.Marshall,Melhorn, Davies,Wall & Block,of Toledo, Ohio, byMr. Henry R. Bloch,for the Company.Mr. John W. Hackett,of Toledo, Ohio, for the A. F. of L.Mr. Isadore Katzof New York City, for the C. I. O.Mr. Norman M. Neel,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENTOF THE CASEOn July 8, 1941, Federal Labor Union No. 22008, affiliated withthe American Federation of Labor, herein called the A. F. of L., filedwith the Regional Director for the Eighth Region (Cleveland, Ohio)a petition alleging that a question affecting commerce had arisenconcerning the representation of employees of Textileather Corpora-tion,Toledo, Ohio, herein called the Company, and requesting aninvestigation and certification of representatives pursuant to Section9 (c) of the National Labor Relations Act, 49 Stat. 449, herein calledthe Act.On July 24, 1941, the National Labor Relations Board,herein called the Board, acting pursuant to Section 9 (c) of the Act,and Article III, Section 3, of National Labor Relations Board Rulesand Regulations-Series 2, as amended, ordered an investigation and35 N. L. R. B., No. 2.7 8bECISIONS OF NATIONAL LABOR RELATIONS BOARDauthorized the Regional Director to conduct it and to provide for anappropriate hearing upon due notice.On July 24, 1941, the Regional Director issued a notice of hear-ing. copiesof which were duly served upon the Company, upon theA. F. of L., and upon Textile Workers Union of America, Local No.224, affiliated with the Congress of Industrial Organizations, hereincalled the C. I. 0., a labor organization claiming to represent em-ployees directly affected by the investigation.Pursuant to notice,a hearing was held on July 29, 1941, at Toledo, Ohio, before HarryL. Lodish, the Trial Examiner duly designated by the Chief TrialExaminer.The Company, the A. F. of L., and the C. I. 0., wererepresented by counsel and participated in the hearing.Full oppor-tunity to be heard, to examine and cross-examine witnesses, and tointroduce evidence bearing on the issues was afforded all parties.During the course of the hearing, the Trial Examiner made severalrulings on motions and on objections to the admission of evidence.The Board has reviewed the rulings of the Trial Examiner and finds _that no prejudicial errors were committed.The rulings are herebyaffirmed.On August 10, 1941, the A. F. of L. and the C. I. O. filedbriefs which have been considered by the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THV COMPANYTextileather Corporation is a Delaware corporation engaged inthe manufacture of fabricated leather products, finished corduroys,and automotive head linings in Toledo, Ohio.The principal rawmaterials used by the Company are cotton goods, corduroys, coatedfabrics, and chemicals of which approximately 90 per cent are shippedto the Company from places outside the State of Ohio. The Com-pany's annual sales amount to more than $1,000,000 in value, of which95 per cent represent products sold and delivered to places outsidethe State of Ohio.At the hearing the parties stipulated that theCompany is engaged in interstate commerce within the meaningof the Act and subject to the jurisdiction of the Board.II.TIIE ORGANIZATIONS INVOLVEDFederal Labor Union No. 22008 is a labor organization affiliatedwith the American Federation of Labor. It admits to membershipemployees of the Company.TextileWorkers Union of America, Local No. 224, is a labor organ-ization affiliated with the Congress of Industrial Organizations. Itadmits to membership employees of the Company. TEXTILEATHER CORPORATION9III.THE QUESTION CONCERNING REPRESENTATIONOn October 1, 1939, the C. I. O. entered into a collective bargainingcontract with the Company which recognized the C. I. O. as the ex-clusive representative of the Company's employees.The contract wasrenewed on October 1, 1940, with the provision that it would beautomatically renewed each year unless notice of intention to changeor terminate it were given by either party 60 days prior to itsexpiration date.On July 8, by letter, the A. F. of L. informed the Company that apetition had been filed with the Regional Director; that the A. F. ofL. represented a majority of the Company's employees; and that suchmajority did not recognize the contract between the Company andthe C. I. O.The A. F. of L. expressed its readiness to negotiate acontract at the Company's earliest convenience. It does not appearthat the Company replied to this letter.On July 12, 1941, the C. I. O. entered into a supplemental agree-ment with the Company which made membership in the C. I. O. acondition of employment.The C. I. O. contends that its contracts with the Company con-stitute a bar to this proceeding.The contention is without merit.The contract of October 1, 1939, has already been in effect for morethan 1 year and its expiration date, subject to the termination provi-sion, is imminent.'Moreover, the supplemental agreement of July12, 1941, providing for a closed shop cannot be considered a bar toa determination of the issues herein since it was entered into afterthe petition in this case was filed and after formal notice of the claimof a rival labor organization to exclusive recognition was given tothe Company.At the hearing there was introduced in evidence a report of theTrial Examiner showing substantial memberships in the C. I. O. andthe A. F. of L.3We find that a question has arisen concerning the representationof employees of the Company.1 SeeMatter of J Edwards& CoandUnited Shoe Workersof i.mei ice,Local 127,C. 1. 0 ,20 N L. R. B. 244,and casescited ;see alsoMatterof McLouthSteel CorporationandLocal 174,InternationalUnion,United AutomobileWorkers of America, affiliatedwtith theCongress of Industrial Organizations,30 N L.R B. 1000, and cases cited.9 SeeMatterofSlossSheffieldSteel & Iron CompanyandBrotherhood of Railroad Train-men, etc,14N. L. R. B. 186;Matter ofGeneral Dry Batteries,'IncandBatteryWorkers'Federal LaborUnion,No 29516, A Fof L,29 N L. R B. 10173 The A F. of L.submittedto the TrialExaminer 309 cards bearing apparently genuinesignatures of persons authorizingthe A.F. of L. to representthem.Almostall the cardswere dated a fewdays priorto July 9, 1941.Two hundred ninety-seven of'the signatureswere the names of persons appearingon the Company's July 28, 1941, pay roll.The C I 0 submitted406 cards bearing apparently genuine signatures,349 of whichwere the names of persons appearingon the Company's July 28, 1941,pay rollAlmostall the cardswere dateda few daysafter July9, 1941, and approximately 135 of the cardscontained a clause purportingto revokeauthorizations previously given to theA. F. of LThe Company employs between 500 and 550 persons 10DECISIONSOF NATIONALLABOR RELATIONS BOARDIV. THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I, above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several Statesand tends to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V. THE APPROPRIATE UNITThe parties stipulated at the hearing that the appropriate unitshould consist of all employees of the Company except executives,managers, superintendents, foremen, office employees, timekeepers,cost clerks, and laboratory technicians.The stipulated unit is almostidentical with the unit covered in the contract between the C. I. 0.and the Company, differing only in that supervisors ,4 who are ex-cluded from the coverage of the contract, are included within theunit stipulated.These supervisors are eligible to membership inboth unions.In accordance with the stipulation, we find that all employees ofthe Company, excluding executives, managers, superintendents, fore-men, office employees, timekeepers, cost clerks, and laboratory tech-nicians, constitute a unit appropriate for the purposes of collectivebargaining.We further find that said unit will insure to employeesof the company the full benefit of their right to self-organization andto collective bargaining and otherwise effectuate the policies of theAct.VI.THE DETERMINATION OF REPRESENTATIVESWe find that the question which has arisen concerning the repre-sentation of employees of the Company can best be resolved by anelection by secret ballot.The C. I. 0. contends that a current pay-roll date should be used to determine eligibility to vote in this electionwhile the A. F. of L. requests that an earlier pay roll be used.Sincethe supplemental agreement, dated July 12, 1941, required membershipin the C. 1. 0. as a condition of employment after that date, we believethat eligibility to vote should be determined on the basis of the payroll immediately preceding the execution of the supplemental agree-ment.We shall direct that all employees in the appropriate unit4 The record does not disclose the nature of the duties of supervisors or indicate the dis-tinction between them and other persons working in supervisory capacities.5SeeMatter of General Dry Batteries,Inc.andBattery Workers'Federal Labor Union,No. 22516, A. F. of L,29 N. L.R. B. 1017. TEXTILEATHER CORPORATION11whose names appear on the Company's pay roll immediately precedingJuly 12, 1941, subject to such limitations and additions as are set forthin the Direction, shall be eligible to vote.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of Textileather Corporation, Toledo, Ohio,within the meaning of Section 9 (c) and Section 2 (6) and (7) of theNational Labor Relations Act.2.All employees of the Company, excluding executives, managers,superintendents, foremen, office employees, timekeepers, cost clerks,and laboratory technicians, constitute a unit appropriate for the pur-poses of collective bargaining, within the meaning of Section 9 (b)of the National Labor Relations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 2, as amended it isherebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith Textileather Corporation, Toledo, Ohio, an election by secretballot shall be conducted as early as possible, but not later than thirty(30) days from the date of this Direction, under the direction andsupervision of the Regional Director for the Eighth Region, actingin this matter as agent for the National Labor Relations Board andsubject to Article III, Section 9, of said Rules and Regulations, amongall employees of the Company who were employed during the pay-rollperiod immediately preceding July 12, 1941, including employees whodid not work during said pay-roll period because they were ill oron vacation or in the active military service or training of the UnitedStates, or temporarily laid off, but excluding executives, managers,superintendents, foremen, office employees, timekeepers, cost clerks,and laboratory technicians, and employees who have since quit or beendischarged for cause, to determine whether they desire to be repre-sented by Federal Labor Union, No. 22008, affiliated with the AmericanFederation of Labor, or by Textile Workers Union of America, LocalNo. 224, affiliated with the Congress of Industrial Organizations, forthe purposes of collective bargaining, or by neither.